

Exhibit 10.5

RESTRICTED STOCK UNITS AGREEMENT






[Full Name of Employee]


[Date]




Dear [First Name]:
Pursuant to the AMC Networks Inc. Amended and Restated 2011 Employee Stock Plan
(the “Plan”), you have been selected by the Compensation Committee of the Board
of Directors (as more fully described in Section 11, the “Committee”) of AMC
Networks Inc. (the “Company”), effective as of March 12, 2013 (the “Grant
Date”), to receive [____] restricted stock units (“Units”). The Units are
granted subject to the terms and conditions set forth below and in the Plan.
Capitalized terms used but not defined in this agreement (this “Agreement”) have
the meanings given to them in the Plan. The Units are subject to the terms and
conditions set forth below:
1.Awards. Each Unit shall represent an unfunded, unsecured promise by the
Company to deliver to you one share of the Company’s Class A Common Stock, par
value $.01 per share (“Share”), on the Delivery Date. In accordance with Section
10(b) of the Plan, in the discretion of the Committee, in lieu of all or any
portion of the Shares otherwise deliverable in respect of your Units, the
Company may deliver a cash amount equal to the number of such Shares multiplied
by the Fair Market Value of a Share on the date when Shares would otherwise have
been issued, as determined by the Committee.
2.    Vesting. Subject to Sections 3 and 4, none of your Units will vest and you
will forfeit all of them if you do not remain continuously employed with the
Company or one of the AMC Subsidiaries from the Grant Date through the third
anniversary of the Grant Date (the “Vesting Date”), provided the performance
criteria set forth in Annex 2 attached hereto (the “Performance Criteria”) have
been satisfied as of the Vesting Date, as determined by the Committee.
3.    Vesting in the Event of Death. If your employment is terminated as a
result of your death, all of the Units will vest as of the termination date
without regard to satisfaction of the Performance Criteria.
4.    Change of Control/Going Private Transaction. As set forth in Annex 1
attached hereto, your entitlement to the Units may be affected in the event of a
Change of Control of the Company or a going-private transaction (each as defined
in Annex 1 attached hereto).
5.    Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Units, other than to the extent provided in the Plan.

-1-

--------------------------------------------------------------------------------



6.    Right to Vote and Receive Dividends. You shall not be deemed to be the
holder of Shares, and shall not have any of the rights of a stockholder with
respect to any Units, unless and until the Company shall have issued and
delivered Shares to you and your name shall have been entered as a stockholder
of record on the books of the Company. Pursuant to Section 10(c) of the Plan,
all ordinary (as determined by the Committee in its sole discretion) cash
dividends that would have been paid upon any Shares underlying your Units had
such Shares been issued will be retained by the Company for your account until
your Units vest and such dividends will be paid to you (without interest) on the
Delivery Date to the extent that your Units vest.
7.    Tax Representations and Tax Withholding. You hereby acknowledge that you
have reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Units. You hereby represent to the Company that
you are relying solely on such advisors and not on any statements or
representations of the Company, its Affiliates or any of their respective
agents. If, in connection with the Units, the Company is required to withhold
any amounts by reason of any federal, state or local tax, such withholding shall
be effected in accordance with Section 16 of the Plan.
8.    Section 409A. It is the Company’s intent that payments under this
Agreement shall comply with Section 409A of the Internal Revenue Code (“Section
409A”) to the extent applicable, and that the Agreement be administered
accordingly. Notwithstanding anything to the contrary contained in this
Agreement or any employment agreement you have entered into with the Company, to
the extent that any payment or benefit under this Agreement, or any other plan
or arrangement of the Company or its affiliates, is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A and is
payable to you by reason of your termination of employment, then (a) such
payment or benefit shall be made or provided to you only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if you are a “specified employee” (within the meaning of Section 409A
and as determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of your separation
from service (or your earlier death). Each payment under this Agreement will be
treated as a separate payment under Section 409A of the IRC.
9.    Delivery. Subject to Sections 8, 10 and 13 and except as otherwise
provided in this Agreement, the Shares will be delivered in respect of vested
Units (if any) on the first to occur of the following events (i) to you on or
promptly after the Vesting Date (but in no case more than 15 days after such
date), (ii) in the event of your death to your estate after your death and
during the calendar year in which your death occurs (or such later date as may
be permitted under Section 409A) and (iii) in the event of any other termination
of your employment (including pursuant to the provisions of Annex 1), to you on
the ninetieth (90th) day following your termination of employment (the “Delivery
Date”). Unless otherwise determined by the Committee, delivery of the Shares at
the Delivery Date will be by book-entry credit to an account in your name that
the Company has established at a custody agent (the “custodian”). The Company’s
transfer agent, Wells Fargo Bank, N.A., shall act as the custodian of the
Shares; however, the Company may in its sole discretion appoint another
custodian to replace Wells Fargo Bank, N.A. On the Delivery Date, if you have
complied with your obligations under this Agreement and provided that your tax
obligations with respect to the vested Units are appropriately satisfied, we
will instruct the custodian to electronically transfer your Shares to a
brokerage or other account on your behalf (or make such other arrangements for
the delivery of the Shares to you as we reasonably determine).

- 2 -





--------------------------------------------------------------------------------



10.    Right of Offset. You hereby agree that the Company shall have the right
to offset against its obligation to deliver shares of Class A Common Stock, cash
or other property under this Agreement to the extent that it does not constitute
“non-qualified deferred compensation” pursuant to Section 409A, any outstanding
amounts of whatever nature that you then owe to the Company or any of the AMC
Subsidiaries.
11.    The Committee. For purposes of this Agreement, the term “Committee” means
the Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.
12.    Committee Discretion. The Committee has full discretion with respect to
any actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.
13.    Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Agreement, except that the Committee
shall not make any amendment or revision in a manner unfavorable to you (other
than if immaterial), without your consent. No consent shall be required for
amendments made pursuant to Section 12 of the Plan, except that, for purposes of
Section 19 of the Plan, Section 4 and Annex 1 of this Agreement are deemed to be
“terms of an Award Agreement expressly refer[ring] to an Adjustment Event.” Any
amendment of this Agreement shall be in writing and signed by an authorized
member of the Committee or a person or persons designated by the Committee.
14.    Units Subject to the Plan. The Units covered by this Agreement are
subject to the Plan.
15.    AMC Subsidiaries. For purposes of this Agreement, “AMC Subsidiaries”
shall mean the direct or indirect subsidiaries of the Company (or, in the case
of a going private transaction or Change in Control, the direct or indirect
subsidiaries of the Surviving Entity).
16.    Entire Agreement. Except for any employment agreement between you and the
Company or any of its Affiliates in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement and the Plan constitute the entire understanding and agreement of you
and the Company with respect to the Units covered hereby and supersede all prior
understandings and agreements. Except as provided in Sections 8 and 15, in the
event of a conflict among the documents with respect to the terms and conditions
of the Units covered hereby, the documents will be accorded the following order
of authority: the terms and conditions of the Plan will have highest authority
followed by the terms and conditions of your employment agreement, if any,
followed by the terms and conditions of this Agreement.
17.    Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon, and shall inure to the benefit of, the Company and its
successors and assigns.
18.    Governing Law. This Agreement shall be deemed to be made under, and in
all respects be interpreted, construed and governed by and in accordance with,
the laws of the State of New York.

- 3 -





--------------------------------------------------------------------------------



19.    Jurisdiction and Venue. You irrevocably submit to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement, and hereby waive, and agree not to assert, as a defense that you are
not subject thereto or that the venue thereof may not be appropriate. You agree
that the mailing of process or other papers in connection with any action or
proceeding in any manner permitted by law shall be valid and sufficient service.
20.    Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.
21.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
22.    Exclusion from Compensation Calculation. By acceptance of this Agreement,
you shall be deemed to be in agreement that the Units covered hereby shall be
considered special incentive compensation and will be exempt from inclusion as
“wages” or “salary” in pension, retirement, life insurance and other employee
benefits arrangements of the Company and its Affiliates, except as determined
otherwise by the Company. In addition, each of your beneficiaries shall be
deemed to be in agreement that all such shares be exempt from inclusion in
“wages” or “salary” for purposes of calculating benefits of any life insurance
coverage sponsored by the Company or any of its Affiliates.
23.    No Right to Continued Employment. Nothing contained in this Agreement or
the Plan shall be construed to confer on you any right to continue in the employ
of the Company or any Affiliate, or derogate from the right of the Company or
any Affiliate, as applicable, to retire, request the resignation of, or
discharge you, at any time, with or without cause.
24.    Restrictive Covenants. You agreed to be bound by the restrictive
covenants set forth in Annex 3.
25.    Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.
26.    Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Grant Date.

- 4 -





--------------------------------------------------------------------------------





27.    Signatures. Execution of this Agreement by the Company and/or you may be
in the form of an electronic, manual or similar signature, and such signature
shall be treated as an original signature for all purposes.
AMC NETWORKS INC.


 
 
By:


 
Name: Joshua Sapan
 
Title: President and CEO







    
By your electronic signature, you (i) acknowledge that a complete copy of the
Plan and this Agreement have been made available to you and (ii) agree to all of
the terms and conditions set forth in the Plan and this Agreement.







- 5 -





--------------------------------------------------------------------------------



Annex 1
to
Restricted Stock Units Agreement
In the event of a “Change of Control” of the Company or a “going private
transaction,” as defined below, your entitlement to Units shall be as follows:
1.    If the Company or the Surviving Entity, as defined below, has shares of
common stock (or partnership units) traded on a national stock exchange or on
the over-the-counter market as reported on NASDAQ, the Committee shall, no later
than the effective date of the transaction which results in a Change of Control
or going private transaction, deem the Performance Criteria to be satisfied and
either (A) convert your unvested Units into an amount of cash equal to (i) the
number of your unvested Units multiplied by (ii) the “offer price per share,”
the “acquisition price per share” or the “merger price per share,” each as
defined below, whichever of such amounts is applicable or (B) arrange to have
the Surviving Entity grant to you an award of restricted stock units (or
partnership units) for shares of the Surviving Entity on the same terms and with
a value equivalent to your unvested Units which will, in the good faith
determination of the Committee, provide you with an equivalent profit potential.
2.    If the Company or the Surviving Entity does not have shares of common
stock (or partnership units) traded on a national stock exchange or on the
over-the-counter market as reported on NASDAQ, the Committee shall deem the
Performance Criteria to be satisfied and convert your unvested Units into an
amount of cash equal to the amount calculated as per Paragraph 1(A) above.
3.    Provided that you remain continuously employed with the Company, the
Surviving Entity or one of the AMC Subsidiaries, any cash award provided for in
Paragraph 1(A) or 2 shall become payable to you (or your estate), and any
substitute restricted stock unit award of the Surviving Entity provided in
Paragraph 1(B) will vest, at the earlier of (a) the date on which your Units
would otherwise have vested had they continued in effect, (b) the date of your
death or (c) the date on which your employment with the Company, the Surviving
Entity or one of the AMC Subsidiaries is terminated (i) by the Company, the
Surviving Entity or one of the AMC Subsidiaries other than for Cause, (ii) by
you for “good reason,” as defined below, or (iii) by you for any reason at least
six (6) months, but not more than nine (9) months after the effective date of
the Change of Control or going private transaction; provided that clause (iii)
herein shall not apply in the event that your rights in the Units are converted
into a right to receive an amount of cash in accordance with Paragraph 1(A). The
amount payable in cash shall be payable together with interest from the
effective date of the Change of Control or going private transaction until the
date of payment at (a) the weighted average cost of capital of the Company
immediately prior to the effectiveness of the Change of Control or going private
transaction, or (b) if the Company (or the Surviving Entity) sets aside the
funds in a trust or other funding arrangement, the actual earnings of such trust
or other funding arrangement.
4.    As used herein,

-6-



--------------------------------------------------------------------------------



“Acquisition price per share” shall mean the greater of (i) the highest price
per share stated on the Schedule 13D or any amendment thereto filed by the
holder of twenty percent (20%) or more of the Company’s voting power which gives
rise to the Change of Control or going private transaction, and (ii) the highest
fair market value per share of common stock during the ninety-day period ending
on the date of such Change of Control or going private transaction.
“Cause” means your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or any of its Affiliates, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.
“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of the power to direct the management of the Company or substantially
all its assets (as constituted immediately prior to such transaction or
transactions).
“Going private transaction” means a transaction involving the purchase of
Company securities described in Rule 13e-3 to the Securities and Exchange Act of
1934.
“Good reason” means
a.    without your express written consent any reduction in your base salary or
target bonus opportunity, or any material impairment or material adverse change
in your working conditions (as the same may from time to time have been improved
or, with your written consent, otherwise altered, in each case, after the Grant
Date) at any time after or within ninety (90) days prior to the Change of
Control including, without limitation, any material reduction of your other
compensation, executive perquisites or other employee benefits (measured, where
applicable, by level or participation or percentage of award under any plans of
the Company), or material impairment or material adverse change of your level of
responsibility, authority, autonomy or title, or to your scope of duties;
b.    any failure by the Company to comply with any of the provisions of this
Agreement, other than an insubstantial or inadvertent failure remedied by the
Company promptly after receipt of notice thereof given by you;
c.    the Company’s requiring you to be based at any office or location more
than thirty-five (35) miles from your location immediately prior to such event
except for travel reasonably required in the performance of your
responsibilities; or
d.    any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Paragraph 1.
“Merger price per share” shall mean, in the case of a merger, consolidation,
sale, exchange or other disposition of assets that results in a Change of
Control or going private transaction (a “Merger”), the greater of (i) the fixed
or formula price for the acquisition of shares of common stock occurring

-7-



--------------------------------------------------------------------------------



pursuant to the Merger, and (ii) the highest fair market value per share of
common stock during the ninety-day period ending on the date of such Change of
Control or going private transaction. Any securities or property which are part
or all of the consideration paid for shares of common stock pursuant to the
Merger shall be valued in determining the merger price per share at the higher
of (A) the valuation placed on such securities or property by the Company,
person or other entity which is a party with the Company to the Merger, or
(B) the valuation placed on such securities or property by the Committee.
“Offer price per share” shall mean, in the case of a tender offer or exchange
offer which results in a Change of Control or going private transaction (an
“Offer”), the greater of (i) the highest price per share of common stock paid
pursuant to the Offer, or (ii) the highest fair market value per share of common
stock during the ninety-day period ending on the date of a Change of Control or
going private transaction. Any securities or property which are part or all of
the consideration paid for shares of common stock in the Offer shall be valued
in determining the Offer Price per Share at the higher of (A) the valuation
placed on such securities or property by the Company, person or other entity
making such offer or (B) the valuation placed on such securities or property by
the Committee.
“Surviving Entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all the assets of the Company as
constituted immediately prior to consummation of such transaction. If any such
entity is at least majority-owned, directly or indirectly, by any entity (a
“parent entity”) which has shares of common stock (or partnership units) traded
on a national stock exchange or the over-the-counter market, as reported on
NASDAQ, then such parent entity shall be deemed to be the Surviving Entity,
provided that if there shall be more than one such parent entity, the parent
entity closest to ownership of substantially all the assets of the Company shall
be deemed to be the Surviving Entity. If in connection with any transaction, a
Change of Control or going private transaction occurs and no entity shall own,
after consummation of such transaction, substantially all the assets of the
Company as constituted immediately prior to consummation of such transaction,
then, notwithstanding any other provision of this Paragraph 4 to the contrary,
there shall not be deemed to be a Surviving Entity so that the provisions of
Paragraph 1(B) shall not be applicable.



-8-



--------------------------------------------------------------------------------





Annex 2
to
Restricted Stock Units Agreement






[TBD]







































































-9-



--------------------------------------------------------------------------------







Annex 3
to
Restricted Stock Units Agreement


RESTRICTIVE COVENANTS



You agree to comply with the following covenants.


1. CONFIDENTIALITY


You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or its Affiliates or any current or former
director, officer or member of senior management of any of the foregoing
(collectively “Covered Parties”). The term Confidential Information includes
information in written, digital, oral or any other format and includes, but is
not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) subscriber, customer, fan, vendor or shareholder lists or data;
(iv) technical or strategic information regarding the Covered Parties’ cable,
data, telephone, programming, advertising, film production, motion picture
exhibition, newspaper, multichannel video data and distribution services or
other businesses; (v) advertising, business, sales or marketing tactics and
strategies; (vi) policies, practices, procedures or techniques; (vii) trade
secrets or other intellectual property; (viii) information, theories or
strategies relating to litigation, arbitration, mediation, investigations or
matters relating to governmental authorities; (ix) terms of agreements with
third parties and third party trade secrets; (x) information regarding
employees, agents, consultants, advisors or representatives, including their
compensation or other human resources policies and procedures; and (xi) any
other information the disclosure of which may have an adverse effect on the
Covered Parties’ business reputation, operations or competitive position,
reputation or standing in the community.


If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates subsidiaries,
officers, directors, employees, teams, players, coaches, consultants or agents
or any of the Covered Parties.


Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:


a) already in the public domain;

-10-



--------------------------------------------------------------------------------



b) disclosed to you by a third party with the right to disclose it in good
faith; or


c) specifically exempted in writing by the Company from the applicability of
this Agreement.


Notwithstanding anything elsewhere in this Agreement, you are authorized to make
any disclosure required of you by any federal, state and local laws or judicial,
arbitral or governmental agency proceedings, after providing the Company with
prior written notice and an opportunity to respond prior to such disclosure. In
addition, this Agreement in no way restricts or prevents you from providing
truthful testimony concerning the Company to judicial, administrative,
regulatory or other governmental authorities.
2. NON-DISPARAGEMENT
You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or any of its incumbent or
former officers, directors, agents, consultants, employees, successors and
assigns or any of the Covered Parties.
3. COMPANY PROPERTY
In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs,  
inventions (whether patentable or not), schematics, music, lyrics and other
technical, business, financial, advertising, sales, marketing, programming,
customer or product development concepts, plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation during the course of your employment by the Company
(the “Materials”). The Company will have the sole and exclusive authority to use
the Materials in any manner that it deems appropriate, in perpetuity, without
additional payment to you.


4. FURTHER COOPERATION


Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company or its Affiliates. This
cooperation includes, without limitation, participation on behalf of the Company
or its Affiliates in any litigation or administrative proceeding brought by any
former or existing employee, team, player, coach, guest, representative, agent
or vendor of the Company or its Affiliates.


The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your

-11-



--------------------------------------------------------------------------------



cooperation in any such matters so as not to materially interfere with your
other professional and personal commitments. The Company will reimburse you for
any reasonable out-of-pocket expenses you reasonably incur in connection with
the cooperation you provide hereunder as soon as practicable after you present
appropriate documentation evidencing such expenses. You agree to provide the
Company with an estimate of such expense before you incur the same.


5. NON-HIRE OR SOLICIT


You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any then current employee of the Company, or any of its Affiliates,
until the first anniversary of the date of your termination of employment with
the Company. This restriction does not apply to any employee who was discharged
by the Company. In addition, this restriction will not prevent you from
providing references.


6. ACKNOWLEDGMENTS


You acknowledge that the restrictions contained in this Annex 3, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex 3, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex 3, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex 3 shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex 3 or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.


7. SURVIVAL
The provisions of this Annex 3 shall survive any termination of your employment
by the Company or the expiration of the Agreement.
8. CLAWBACK
If you breach any of the covenants in this Annex 3, then the Company will be
entitled to (i) seek injunctive relief in accordance with Section 6 of this
Annex 3 or (ii) exercise its right to receive, and you will be obligated to
immediately repay to the Company upon demand therefor, the gross (pre-tax)
amount of (i) the fair market value of any Shares deliverable in respect of the
Units granted under this Agreement (based on the closing price of the Shares on
the Delivery Date or

-12-



--------------------------------------------------------------------------------



the most immediately preceding trading day) and (ii) any cash payable in respect
of the Units granted under this Agreement.

-13-

